DETAILED ACTION
This Office Action is in response to Application filed April 27, 2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election without traverse of Species A, Subspecies c, Sub-subspecies I and Sub-sub-subspecies i, claims 1, 2, 9, 11 and 12, in the reply filed on October 29, 2021 is acknowledged.  The Examiner notes that claim 5 directed to Sub-subspecies I is withdrawn from further consideration, because claim 5 depends on the withdrawn claim 4 reciting “a metastable material.”

Claim Objections
Claim 1 is objected to because of the following informalities:
On line 10, “same” should be replaced with “the same”.
On line 10, “those of the first semiconductor layer.” should be replaced with “the material and the crystal structure of the first semiconductor layer, respectively.”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by D’Evelyn et al. (US 2014/0065360)
Regarding claims 1, 2, 11 and 12, D’Evelyn et al. disclose a method of growing semiconductor layers (Fig. 1A or 1B and Figs. 2 and 3A), the method comprising: growing a first semiconductor layer (120 or 140) on a surface of a substrate (110) at which a crystal layer is exposed ([0058]), wherein the first semiconductor layer (GaN) is different from the crystal layer (crystal layer of sapphire, silicon carbide, gallium arsenide, MgAl2O4 spinel or aluminum nitride substrate) in at least one of a material and a crystal structure; cutting the first semiconductor layer (120 or 140 in Fig. 1A or 1B) ([0059]) such that a cut surface of the first semiconductor layer extends from a front surface of the first semiconductor layer to a rear surface of the first semiconductor layer; and growing a second semiconductor layer (Fig. 3A) ([0064]-[0066]) on the cut surface of the first semiconductor layer, wherein the second semiconductor layer has a material and a crystal structure that are same as those of the first semiconductor layer ([0064]) (claim 1), further comprising removing the substrate (110) from the first semiconductor layer (120 or 140) after the growth of the first semiconductor layer and before the growth of the second semiconductor layer (claim 2), wherein the second semiconductor layer (Fig. 3A) is doped with dopants ([0064]), because Applicants do not specifically claim what the dopants are (claim 11), further comprising polishing the cut surface of .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over D’Evelyn et al. (US 2014/0065360)  The teachings of D’Evelyn et al. are discussed above.
D’Evelyn et al. differ from the claimed invention by not showing that the second semiconductor layer is grown by a hydride vapor phase epitaxy.
D’Evelyn et al. further disclose in paragraph [0064] that the second semiconductor layer is grown by an ammonothermal crystal growth, and then in paragraph [0133] that “The lateral crystal growth may be achieved by techniques such as metallorganic chemical vapor deposition (MOCVD), hydride vapor phase epitaxy (HVPE), ammonothermal crystal growth, or crystal growth from a flux.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the second semiconductor layer disclosed by D’Evelyn et al. can be grown by a hydride vapor phase epitaxy, because (a) as disclosed by D’Evelyn et al., an ammonothermal crystal growth and a hydride 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants' disclosure.
Ikemoto et al. (US 2010/0270548)
Okamura et al. (US 8,673,695)
Hashimoto et al. (US 8,592,289)
Hashimoto et al. (US 8,415,180)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620. The examiner can normally be reached 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAY C KIM/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        January 13, 2022